                  Case 7:14-cr-00287-KMK Document 46 Filed 12/1111~ t-'age               .1   u1 ,::_



                                                                          Louis V. Fasulo, Esq.- NY & NJ
                                                                          Samuel M. Braverman, Esq.- NY & NJ
                                                                          Charles Di Maggio, Esq.- NY & CO

                                                                          www.FBDMLaw.com
                                                                          SBravennan@FBDMLaw.com


                                                                                                        1

FA SUL O B RAVE R MAN & DI MAGGI O , LLP

    ATTORNEYS AT LAW

                                                                   December 17, 2019
      Hon. Kenneth M. Karas
      United States District Judge
      United States Courthouse
      300 Quarropas Street
      White Plains, New York 10601

      Re:     United States v. Gregory Scott
      Dkt.:   14 Cr 287

      Dear Judge Karas:

              I represent Gregory Scott in the above matter. Mr. Scott was sentenced by this Court
      principally to 50 months in prison and three years of post-release supervision. Mr. Scott has
      completed his prison term and is presently living with his grandmother Mary Wells in Plattekill,
      New York (which is part of the Northern District of New York.) His present permitted area of
      travel includes the Northern District of New York unless he is granted specific permission from
      his probation officer. He is working as a truck driver and, with the permission of his probation
      officer, works a delivery route that takes him into New York City and back home each day.

              Mr. Scott has many close relatives living in Orange County, which is part of the
      Southern District of New York (see list below). To assist him in making the positive transition
      from prison back into his community, I request that his geographic area of travel be expanded to
      include the Southern District of New York. I have corresponded with AUSA Chris Brumwell
      and the Government has no objection to my request. I have corresponded with SDNY Probation
      Officer Theresa Maisano; who deferred to NDNY US Probation Officer Chelsea Deyo, and
      Officer Deyo has no objection to my request.

              Family Members Living in Orange County :

                     Father Joseph Scott, 20 Utopian Place, Walden NY 12586
                     Sister Amber Scott, 20 Utopian Place, Walden NY 12586


  ZZS Broadway, Suite 115                  505 Eighth Avenue, Suite 300                   Post Office Box 127
  New York, New York 10007                     New York, New York 10018             Tem1fiy, New Jeney 07670
  Tel (212) 566-6213                               Tel (212) 967-0352                      Tel (201) 569-1595
  Fax (212) 566-8165                              Fax (201) 596-2724                       Fax (201) 596-2724
                 Case 7:14-cr-00287-KMK Document 46 Filed 12/1//1~ t--'age.:. u,              L




                    Uncle Stephen Scott, 90 Mills Road, Walden NY 12586
                    Paternal grandmother Carole Scott, 3 Barron Road, Montgomery NY 12549
                    Aunt Marie Scott-Lieberson, 9 Jenningstown Lane, Campbell Hall NY
                    Cousin Kelly Jonigan, 87 White Birch Lane, Bloomingburg NY
                    Cousin Jodi Seaman, 2607 Orange County Estates Rt 17K, Bullville NY
                    Second cousin Brittany Stevens, 139 Ball Street, Port Jevis, NY
                    Godmother Elizabeth Smith, 10 Fedorko Lane, Montgomery NY

            Therefore, I request that this Court expand Mr. Scott's travel to include the Southern
    District of New York. I thank the Court for its consideration.

                                                                Respectfully submitted,


                                                                   s/ Sam Braverman
                                                                Samuel M . Braverman, Esq.
                                                                Fasulo Braverman & Di Maggio, LLP
                                                                225 Broadway, Suite 715
                                                                New York, New York 10007
                                                                Tel (212) 566-6213
                                                                SBraverman@FBDMI ,aw com

    CC:            AUSA Christopher Brumwell
                   USPO Theresa Maisano
                   USPO Chelsea Deyo




115 Dr0iuhr11y1 Suite 715                 505 Eighth Avenue, Suite 300                    Post Office Box 127
New York, New York 10007                   New York, New \"ork 10018               Tl!m1Ily, New Jtney 07670
Tel (212) 566-6213                             Tel (212) 967-0352                         Tel (201) 569-1595
Fax (212) 566-8165                             Fax (201) 596-2724                         Fax (201) 596-2724
